Citation Nr: 1342383	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for disability of the thoracic spine, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1980 to June 2001. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that recharacterized the service-connected disability, as chronic thoracic pain from muscle overload due to postural strain, with secondary quarter-inch leg length discrepancy.  The service-connected disability was previously characterized as costochondritis of the left ribs.  That rating decision continued the noncompensable rating assigned.  However, by a Decision Review Officer (DRO) decision in May 2010, the disability was characterized as thoracic spine strain with degenerative joint disease, and the rating was increased to 20 percent.  


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his thoracic spine disability in March 2010.  

In a May 2010 VA Form 9 the Veteran asserted that he had flare-ups of his thoracic condition with severe pain impacting movement in any direction, and that he did not report these upon VA examination.  He also reported having flare-ups two to three times per week.  In a December 2010 statement, the Veteran asserted that he had very limited range of motion of his back when he experienced flare-ups.  

In light of the Veteran's assertions, the Board has determined that he should be afforded another VA examination to determine the current degree of severity of his thoracic spine disability.  In addition, while this case is in remand status, further development to obtain any outstanding records pertinent to the claim should be undertaken.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's thoracic spine disability.  The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work.  

The rationale for each opinion expressed also must be provided. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

